Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 and 02/19/2021 in compliance with the provisions of 37 CFR 1. 97. Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Under [0010], last to the fourth line contains the information “between 30 percent and below 99 percent of the corresponding cell size”.  The meaning of “between 30 percent and below 99 percent” are unclear.  Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the recess having a depth of at least 100 microns and having an opening with a width ranging between 400 microns and 1750 microns and representing between 30 percent and 99 percent of the corresponding cell size”, rendering the claim indefinite. According to DICTIONARY.COM; size: the spatial dimensions, proportions, magnitude, or bulk of anything. It is unclear how can a depth and/or a width of the recess representing between 30 percent and 99 percent of the corresponding cell size?  Appropriate correction/ clarification is required.
Claim 1 recites the limitation “the depth, the width and the corresponding cell size of the corresponding dark cell providing a shot blast resistance to the laser-marked identifier” in last to the third line rendering the claim indefinite. It is unclear what the meaning of “the depth, the width and the corresponding cell size of the corresponding dark cell providing a shot blast resistance” stands for? It is unclear how any depth, width and cell size can provide a shot blast resistance as claimed?
Claim 1 recites the limitation “the laser-marked identifier” in last to the second line rendering the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction/ clarification is required.
Claim 2 recites the limitation “an optical reader” in line 2 rendering the claim indefinite. It is unclear what the relation between this “an optical reader” and an optical reader mentioned in last to the third line of claim 1 are? For examination purposes, examiner interprets “an optical reader” as "anything”.
Claim 13 recites the limitation “a metal workpiece” in line 3 rendering the claim indefinite. It is unclear what the relation between this “a metal workpiece” and metal workpieces mentioned in line one is? Appropriate correction/ clarification is required.
Claim 13 recites the limitation “an identifier” in line 4 rendering the claim indefinite. It is unclear what the relation between this “an identifier” and laser-marking shot blast resistant identifiers mentioned in line one is? Appropriate correction/ clarification is required.
Claim 13 recites the limitation “the received metal workpiece” in line 4 rendering the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction/ clarification is required.
Claim 13 recites the limitation “the recess having a depth of at least 100 microns and having an opening with a width ranging between 400 microns and 1750 microns and representing between 30 percent and below 99 percent of the corresponding cell size”, rendering the claim indefinite. According to DICTIONARY.COM; size: the spatial dimensions, proportions, magnitude, or bulk of anything. It is unclear how can a depth and/or a width of the recess representing between 30 percent and below 99 percent of the corresponding cell size?  Appropriate correction/ clarification is required.
Claim 13 recites the limitation “representing between 30 percent and below 99 percent of the corresponding cell size”, rendering the claim indefinite.  It is unclear what between 30 percent and below 99 percent means? Appropriate correction/ clarification is required.
Claim 13 recites the limitation “a shot blast resistance to the laser-marked identifier” in last line rendering the claim indefinite. It is unclear what the relation between this “a shot blast resistance to the laser-marked identifier” and laser-marking shot blast resistant identifiers mentioned in line one is? Appropriate correction/ clarification is required.
Claim 15 recites the limitation “an optical reader” in line 2 rendering the claim indefinite. It is unclear what the relation between this “an optical reader” and an optical reader mentioned in last to the second line of claim 13 are? For examination purposes, examiner interprets “an optical reader” as "anything”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 10-11, 18, 20-21 and 24-25 are rejected rejected under 35 U.S.C. 103 as being unpatentable over A. Fraser (under Internet Google search: review_of_technologies_for_identification_of_die_casting_parts.pdf).
Regarding Independent Claim 1, A. Fraser discloses a metal workpiece (an aluminum die casting part, P 4 line 4, Fig 5) comprising a surface and an identifier (high contrast identifiers, P 4 line 3, Fig 5) marked on said surface, wherein the identifier has a plurality of cells each having a corresponding cell size (a code with more cells than needed for the message to be encoded, P 5 line 3, Fig 5; a cell size of around 0.25 mm, P 8, COLCLUSION), the identifier having a plurality of bright cells corresponding to a first binary value (a plurality of bright cells shown in Fig 5 corresponding to a first binary value- such as “0”) and a plurality of dark cells size corresponding to a second binary value (having multiple black cells corresponding to a second binary value- such as “1”, P 5 line 1, Fig 5) different from the first binary value, and wherein each one of the plurality of dark cells includes a center portion being recessed relative to the surface thereby leaving a recess bounded by a peripheral wall in the corresponding dark cell (crater etched on each individual black ceases, P 4 last to the fourth line), the recess having a depth (necessary depth of the pre-etched crater, P 4 last to the third line, Fig 6) and having an opening with a width (see Fig 6) and such that the corresponding dark cell appears dark to an optical reader (mark code on metal parts… identifiers on metal parts, P 4 line 1-5, Fig 5; clearly, the identifiers can be read by an optical reader as claimed), the depth, the width and the corresponding cell size of the corresponding dark cell providing a shot blast (shot blast treatment, Abstract) resistance to the laser-marked identifier (high contrast identifiers, P 4 line 3, Fig 5).
A. Fraser disclose the invention substantially as claimed and as discussed above; except, the recess having a depth (taught by A. Fraser already) of at least 100 microns and having an opening with a width (taught by A. Fraser already) ranging between 400 microns and 1750 microns and representing between 30 percent and 99 percent of the corresponding cell size (“the corresponding cell size” taught by A. Fraser already).
Since these limitations involved only the material/ shape/ depth/ width/ arrangement of the recess and the cell size, and the quality/ sensitivity of the optical reader; and it’s generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04, VI); also, applicant has not disclosed that these kinds of arrangements solve any stated problem or is for any particular purpose (see [0010] of the Spec.). It would have been an obvious matter of design choice to modify A. Fraser to obtain these limitations as specified above. Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify A. Fraser with further teaching of the recess having a depth of at least 100 microns and having an opening with a width ranging between 400 microns and 1750 microns and representing between 30 percent and 99 percent of the corresponding cell size; because A. Fraser teaches, in Para. [0041] that providing an excellent laser marking process to permanently mark die castings, to preserve a readable code after shot blast treatment, which can achieve the desired cycle times quality and repeatability fur using.
Regarding Claims 2 and 10-12, A. Fraser further discloses: Claim 2, wherein the bright cells (a plurality of bright cells shown in Fig 5) have a texture indicating that the metal workpiece (an aluminum die casting part, P 4 line 4, Fig 5) has been previously shot blasted (shot blast treatment, Abstract), the identifier being readable by an optical reader (mark code on metal parts… identifiers on metal parts, P 4 line 1-5, Fig 5; clearly, the identifiers can be read by an optical reader as claimed).
Claim 10, wherein the identifier (high contrast identifiers, P 4 line 3, Fig 5) is provided in the form of a data matrix (a data matrix was marked, P 5 line 2 of EXPWEIMENT).
Claim 11, wherein the opening has a rectangular shape (a rectangular shape, Figs 5-6).
Claim 12, wherein the metal workpiece is made of has aluminum (an aluminum die casting part, P 4 line 4, Fig 5).
Regarding Claims 3-9, A. Fraser disclose the invention substantially as claimed and as discussed above; except the limitations of Claim 3, wherein the depth of the recess is at least 150 microns. Claim 4, wherein the depth of the recess is at least 300 microns. Claim 5, wherein the width of the opening ranges between 60 percent and 95 percent of the corresponding cell size. Claim 6, wherein the width of the opening ranges between 70 percent and 89 percent of the corresponding cell size. Claim 7, wherein an aspect ratio of the depth relative to the width ranges between 0.2 and 2. Claim 8, wherein the aspect ratio ranges between 0.3 and 1.5. Claim 9, wherein the width of the opening ranges between 600 microns and 850 microns.
Since limitations under Claims 3-9 involved only the material/ shape/ depth/ width/ ratio/ and arrangement of the recess and the cell size, and the quality/ sensitivity of the optical reader; and it’s generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04, VI); also, applicant has not disclosed that these kinds of arrangements solve any stated problem or is for any particular purpose (see [0010] of the Spec.). It would have been an obvious matter of design choice to modify A. Fraser to obtain these limitations as specified above. Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify A. Fraser with further teaching of Claim 3, wherein the depth of the recess is at least 150 microns. Claim 4, wherein the depth of the recess is at least 300 microns. Claim 5, wherein the width of the opening ranges between 60 percent and 95 percent of the corresponding cell size. Claim 6, wherein the width of the opening ranges between 70 percent and 89 percent of the corresponding cell size. Claim 7, wherein an aspect ratio of the depth relative to the width ranges between 0.2 and 2. Claim 8, wherein the aspect ratio ranges between 0.3 and 1.5. Claim 9, wherein the width of the opening ranges between 600 microns and 850 microns; because A. Fraser teaches, in Para. [0041] that providing an excellent laser marking process to permanently mark die castings, to preserve a readable code after shot blast treatment, which can achieve the desired cycle times quality and repeatability fur using.
Regarding Independent Claim 13, A. Fraser discloses a method of laser-marking shot blast resistant identifiers on metal workpieces along a production line, wherein the method comprising:
receiving a metal workpiece (an aluminum die casting part, P 4 line 4, Fig 5) along the production line (in the production process, ABSTRACT);
obtaining identifier data indicative of an identifier (high contrast identifiers, P 4 line 3, Fig 5) to be laser-marked on the received metal workpiece (laser marking of metals, P 4 line 2, Fig 5), the identifier having a plurality of cells each having a corresponding cell size (a code with more cells than needed for the message to be encoded, P 5 line 3, Fig 5; a cell size of around 0.25 mm, P 8, COLCLUSION), the plurality of cells having a plurality of bright cells corresponding to a first binary value (a plurality of bright cells shown in Fig 5 corresponding to a first binary value- such as “0”) and a plurality of dark cells corresponding to a second binary value (having multiple black cells corresponding to a second binary value- such as “1”, P 5 line 1, Fig 5); and
based on the identifier data, laser-marking the identifier on a surface of the received metal workpiece by laser-removing, for each one of the plurality of dark cells (crater etched on each individual black ceases, P 4 last to the fourth line, Figs 5-6), metal from the surface of the metal workpiece only at a center portion of the corresponding dark cell thereby leaving a recess bounded by a peripheral wall in the corresponding dark cell (see Figs 5-6), the recess having a depth and having an opening with a width such that the corresponding dark cell appears dark to an optical reader (mark code on metal parts… identifiers on metal parts, P 4 line 1-5, Fig 5; clearly, the identifiers can read by an optical reader as claimed), the depth, the width and the corresponding cell size of the corresponding dark cell providing a shot blast (shot blast treatment, Abstract) resistance to the laser-marked identifier high contrast identifiers, P 4 line 3, Fig 5).
A. Fraser disclose the invention substantially as claimed and as discussed above; except, the recess having a depth of at least 100 microns and having an opening with a width ranging between 400 microns and 1750 microns and representing between 30 percent and below 99 percent of the corresponding cell size;
Since these limitations involved only the material/ shape/ depth/ width/ arrangement of the recess and the cell size, and the quality/ sensitivity of the optical reader; and it’s generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04, VI); also, applicant has not disclosed that these kinds of arrangements solve any stated problem or is for any particular purpose (see [0010] of the Spec.). It would have been an obvious matter of design choice to modify A. Fraser to obtain these limitations as specified above. Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify A. Fraser with further teaching of the recess having a depth of at least 100 microns and having an opening with a width ranging between 400 microns and 1750 microns and representing between 30 percent and below 99 percent of the corresponding cell size; because A. Fraser teaches, in Para. [0041] that providing an excellent laser marking process to permanently mark die castings, to preserve a readable code after shot blast treatment, which can achieve the desired cycle times quality and repeatability fur using.
Regarding Claims 14-15, A. Fraser further discloses: Claim 14, after said laser-marking, shot blasting the metal workpiece including shot blasting the laser-marked shot blast resistant identifier (the surface is modified by the shot blast treatment, P 5 under RESULTS).
Claim 15, after said laser-marking and said shot blasting, reading the identifier using an optical reader, and tracking the metal workpiece based on said reading (traceability and marking of die castings, ABSTRACT; clearly, the identifier can be read by an optical reader as claimed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761